Citation Nr: 0724726	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-21 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
as secondary to service-connected residuals of a cervical 
strain.

2.  Entitlement to service connection for a panic disorder as 
secondary to service-connected disabilities.

3.  Entitlement to service connection for weight gain and 
hair loss as secondary to medications taken due to service-
connected disabilities.

4.  Entitlement to an increased rating for chronic low back 
strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
November 1987 and from May 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia Regional Office (RO).

During the course of this appeal, the veteran relocated to 
Georgia and her claims file has been transferred to the 
jurisdiction of the Atlanta, Georgia Regional Office (RO). 

Subsequent to the August 2006 supplemental statement of the 
case additional evidence has been submitted by the veteran 
directly to the Board.  This evidence has not been previously 
considered by the RO.  However, the veteran has waived 
initial RO consideration.  Accordingly, the evidence will be 
considered by the Board without referral to the RO in 
adjudication of this appeal.  See 38 C.F.R. § 20.1304 (2006).  

The claim for service connection for headaches, claimed as 
due to service-connected cervical strain, is remanded to the 
RO via the Appeals Management Center in Washington, D.C.

 
FINDINGS OF FACT

1.  A panic disorder is not shown by the evidence of record 
to be proximately due to or the result of a service-connected 
disability.

2.  Weight gain and hair loss are not shown to by the 
evidence of record to be related to medications taken for 
service-connected disabilities.

3.  The service-connected lumbosacral strain is manifested by 
no more than characteristic pain on motion and does not limit 
forward flexion greater than 60 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
panic disorder as proximately due to or the result of a 
service-connected disability have not been met. 38 U.S.C.A. 
§5107 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  The criteria for entitlement to service connection for 
weight gain and hair loss as secondary to medications taken 
for service-connected disorders have not been met. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2006).

3.  The criteria for an increased rating, in excess of 10 
percent, for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 and 5295 (2002); 
Diagnostic Codes 5292, 5295 (2003); Diagnostic Codes 5235 to 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and March 
2006; a rating decision in August 1998; and a statement of 
the case in June 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Additionally, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2006); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence does not show that the veteran had service in 
Southwest Asia theater of operations during the Persian Gulf 
War.  Therefore, the Board has not considered the veteran's 
claim under the criteria for disabilities as the result of an 
undiagnosed illness.  38 C.F.R. § 3.317.



A.  Panic disorder secondary to service-connected 
disabilities.

The veteran contends that she has a panic disorder 
attributable to her service-connected disabilities.

A longitudinal review of the evidence in its entirety fails 
to show competent medical evidence establishing a nexus 
between the veteran's service-connected disorders and her 
panic disorder.  Her panic symptoms were noted by her VA 
psychiatric examiner in March 1997.  It was reported at that 
time that her symptom picture fit the diagnosis of panic 
disorder without agoraphobia.  It was further reported that, 
according to the veteran's diary, this disorder had its onset 
in August 1994.  

The record before the Board contains no medical opinion as to 
the etiology of the veteran's panic disorder.  Here, the 
veteran has not submitted evidence supportive of her 
contention that the panic disorder is the result of her 
service-connected disabilities.  The only evidence supportive 
of the veteran's claim consists solely of her statements.  As 
noted above, there is no indication that she is qualified 
through education, training or experience to offer medical 
opinion; her medical statements as to medical causation 
therefore do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In the absence of competent medical evidence demonstrating 
that the veteran's panic disorder is due to or aggravated by 
her service-connected disabilities, the Board finds that 
service connection on a secondary basis is not warranted.

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting service 
connection for a panic disorder as secondary to service-
connected disorders.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
B.  Weight gain and hair loss secondary to medications for 
service-connected disabilities.

The evidence of record appears to show that the veteran has 
had a progressive weight gain since service and complaints of 
hair loss.  There is, however, no competent medical evidence 
to relate any current weight gain or hair loss to medications 
taken for her service-connected disabilities.  Significantly, 
none of the medical evidence currently of record includes any 
opinion supportive of the veteran's contention that her 
weight gain or hair loss are attributable to medications 
prescribed for service-connected disabilities, and neither 
the veteran nor her representative has alluded to the 
existence of any such opinion.  In the absence of competent 
medical evidence demonstrating that weight gain or hair loss 
is the result of medications taken for service-connected 
disabilities, secondary service connection cannot be granted.

Thus, the Board finds that service connection for weight gain 
and hair loss as secondary to medications for service-
connected disabilities, is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2006).

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

During the course of the appeal the regulations for rating 
disabilities of the spine were revised in September 2003.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  The veteran is entitled to the application of 
the version of the regulation that is most favorable to her 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 
(2000).

The VA General Counsel has recently clarified that pursuant 
to precedent from the United States Supreme Court and the 
Federal Circuit, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim. If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

Prior to September 2003, the criteria for the next higher 
rating, 20 percent for lumbosacral strain were muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for characteristic pain on motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (effective before September 
2003).

Also prior to September 2003, a 20 percent rating was 
assignable for moderate limitation of motion of the lumbar 
spine.  A 10 percent rating was warranted for slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 2003).

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  .

Effective from September 2003, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine with 
combined limitation of motion of the thoracic spine and the 
lumbosacral strain, which is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.


After a review of all the evidence to include the VA 
examination reports of September 2000 and May 2005, the Board 
finds that the veteran has minimal low back symptoms 
attributable to her service-connected lumbar strain.  

On the most recent VA examination, the clinical findings were 
consistent with the existing functional limitations as seen 
over the entire appeal period.  The findings are essentially 
similar to those noted on the prior VA examination in 
September 2000 and reflect complaints of pain and decreased 
range of motion of the lumbar spine.  On her VA examination 
in May 2005 the veteran demonstrated forward flexion to 90 
degrees with pain at 30 degrees, extension to 5 degrees 
limited by pain, left and right lateral flexion to 15 degrees 
limited by pain, and left and right rotation to 15 degrees 
limited by pain.

The findings do not demonstrate that the veteran's service-
connected lumbar strain produces muscle spasm on extreme 
forward bending, and loss of lateral spine motion, unilateral 
in a standing position under Diagnostic Code 5295 or moderate 
limitation of motion under Diagnostic Code 5292, as in effect 
prior to September 2003.  

Under Diagnostic Code 5237, as in effect from September 2003, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees attributable to the service-connected lumbar strain 
has not been demonstrated as evidenced by findings on VA 
examination in May 2005. 

Regarding functional loss due to pain, there is no additional 
loss of motion shown by the medical evidence as a result of 
pain, fatigability, weakness, incoordination, or lack of 
endurance.  

For these reasons a rating in excess of the 10 percent 
currently assigned for lumbosacral strain under either the 
old or new criteria is not warranted. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt does not 
apply.  38 U.S.C.A. § 5107(b).  Therefore, the claim is 
denied.



ORDER

Service connection for a panic disorder as secondary to 
service-connected disabilities is denied.

Service connection for weight gain and hair loss as secondary 
to medications taken for service-connected disabilities is 
denied.

An increased rating for chronic low back strain, currently 
rated 10 percent disabling, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The veteran has claimed service connection for headaches, 
which she attributes to her service-connected cervical 
disability.  When evaluated by a VA physical therapist in May 
1998, it was noted as a diagnostic assessment that the 
veteran's headaches appeared to be cervicogenic in origin.  
The Board finds that a VA examination would be useful to 
determine whether the veteran's headaches are due to or 
aggravated by her service-connected cervical disability.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
her headaches.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The review should be noted 
in the examination report.  Specifically 
the examiner should provide the following 
information:

a)  The examiner should state 
whether it is as likely as not (50 
percent probability or more) that 
the veteran's headaches are due to 
her service-connected cervical 
disability.

b)  The examiner should state 
whether it is as likely as not (50 
percent probability or more) that 
the veteran's headaches are 
aggravated by her service-connected 
cervical disability.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


